Title: To George Washington from Brigadier General Casimir Pulaski, 28 February 1778
From: Pulaski, Casimir
To: Washington, George



Sir
Berlington [N.J.] le 28 Fevrie à Minuit 1778

Jais l’honeur de Vous rapporter qu aiant rassemble toute La Cavalerie du Regiment Blan et de detachement que jais eu avec moi jais trouvè 44 Cavalie 5 bas Officiers pour les Services et quoique ils ne sont

pas dans le melieur etat jais marchè avec eux vers L’Enemi mais come le chemin est insuport⟨able⟩ je suis force de Passe la Nui a burlington de demain je Comte de reconoitre L’Enemi et jagirais de Consequence. je verrais le General Wayne et je concetrais avec lui je ne negligerais rieins que le biein du Service exigera mais pour etre sou Ses ordres je ne m’attends pas, je servirais neenmoins à mon prejudice à linteres Publique.
Aprè quois je tacherais Mon General de diminuer Vos embaras sur mon Comte me demetant de ma charge dont Le Congres ma honoré par Votre recomendacion.
J’envoiais d’ici deux batots armes sur Ancokes krik pour observé par la Riviere L’approche de LEnemi qui se trouvait a deux Heures apre midi sur quatres differents Batiments à L’endroit quon apele Sene Merize.
Je repets à V. Excelence la plus grande Necessité de Soigne les besoins de La Cavalerie Elle manque dé tout j’aurais desire de faire aumoins bieins equipé Le Regiment de Blan avec les Lenceurs mais come cela mest deffendû il faut quon prene d’autres Mesures sans s’abandone trop sur les Colonels quis certainement seront hors d’Etat de remplire Leurs Objet, ce nest pas pour moi que je parle, je ne Comte davoire Lhoneur d’etre a la tete de cet Corps la Campagne Prochaine, mais Come je Serais toujours ami de L’interes des Ameriqueins, je suis forçe de dire ma façon de Pensè plus si apre Moi Le Comendement sera doné au Colonel Moilen, toute la Cavalerie sera en meme Etat que Son Regiment, Le Colonel Blan est un Activs Officier il Lui Convieidra cette charge, et Monsieur Moilen pourra etre contenté d’une autre chose je dis ce que je crois etre necessaire et jais Lhoneur d’etre avec respect de Votre Excelence Les tres humbl et tres obeissent Serviteur

Casimir Pulaski

